Opinion issued July 2, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00769-CV
                            ———————————
                    JENNIFER LEE CUELLAR, Appellant
                                        V.
    ROCKY WAYNE NEISSER, SR. & KIMBERLY ANN NEISSER, Appellees


               On Appeal from the 387th Judicial District Court
                             Fort Bend, Texas
                   Trial Court Cause No. 13-DCV-203,577


                          MEMORANDUM OPINION

       In this accelerated appeal,1 appellant, Jennifer Lee Cuellar, challenges the

trial court’s judgment terminating her parental rights to her biological child and


1
       See TEX. FAM. CODE ANN. § 109.002 (Vernon 2014).
granting the request of appellees, Rocky Wayne Neisser Sr. and Kimberly Ann

Neisser, to adopt the child. 2 In one issue, Cuellar contends that the trial court erred

in denying her motion to transfer venue of the case from Fort Bend County to

Harris County.

      We affirm.

                                     Background

      The Neissers filed their Amended Petition Seeking Termination and

Adoption of Cuellar’s biological child in Fort Bend County, asserting that no court

had continuing jurisdiction of their suit and they had actual care, control, and

possession of the child for the six months prior to filing suit. On the same day that

Cuellar filed her answer, she filed a Request for a De Novo Hearing, questioning

whether venue was proper in Fort Bend County. Cuellar subsequently filed a

Supplemental Motion to Transfer Venue, asserting that venue was proper in Harris

County. She asserted that the trial court should transfer venue of the lawsuit to

Victoria County in the interest of justice and for the convenience of the parties and

witnesses.




2
      See id. § 162.001(b) (Vernon 2014).


                                            2
      The day after a hearing, 3 the trial court signed an order denying Cuellar’s

motion to transfer venue. And, after a bench trial, the trial court terminated

Cuellar’s parental rights and granted the request for adoption. The trial court

subsequently entered findings of fact and conclusions of law, but they do not

address the issue of venue.

                              Motion to Transfer Venue

      In her sole issue, Cuellar argues that the trial court erred in denying her

motion to transfer venue from Fort Bend County to Harris County “because venue

was improper in Fort Bend County but proper in Harris County.” In response, the

Neissers argue that Cuellar waived the issue because she did not timely file her

motion to transfer venue.

      “If venue of a suit is improper in the court in which the original suit is filed

and no other court has continuing, exclusive jurisdiction of the suit,” the trial court

must transfer the suit to a county of proper venue “on the timely motion of a party

other than the petitioner.” TEX. FAM. CODE ANN. § 103.002(a) (Vernon 2014).

And the procedures in Chapter 155 of the Family Code apply to a transfer of an

original suit filed under section 103.002. See id. § 103.002(c)(1) (Vernon 2014).

Specifically, “[a] motion to transfer by another party is timely if it is made on or

before the first Monday after the 20th day after the date of service of citation or

3
      Although Cuellar asserts that the trial court held a hearing on June 24, 2013, the
      record does not include a reporter’s record of the hearing.

                                           3
notice of the suit or before the commencement of the hearing, whichever is

sooner.” Id. § 155.204(b) (Vernon 2014). Neither party disputes that Cuellar was

“another party” for the purpose of computing the time requirements of section

155.204(b). “If a timely motion to transfer has been filed and no controverting

affidavit is filed within the period allowed for its filing, the proceeding shall, not

later than the 21st day after the final date of the period allowed for the filing of a

controverting affidavit, be transferred without a hearing to the proper court.” Id.

§ 155.204(c) (Vernon 2014). Only evidence pertaining to the transfer may be

taken at the hearing. Id. § 155.204(f) (Vernon 2014). “If the court finds after the

hearing on the motion to transfer that grounds for the transfer exist, the proceeding

shall be transferred to the proper court not later than the 21st day after the date the

hearing is concluded.” Id. § 155.204(g) (Vernon 2014).

      The record reflects that Cuellar was served with citation on February 4,

2013, and therefore she had to file her motion to transfer venue by February 25,

2013. On February 7, 2013, Cuellar filed a Request for De Novo Hearing, asking

for a hearing. See TEX. FAM. CODE ANN. § 201.015 (Vernon 2014).4


4
      Section 201.015 entitled, “De Novo Hearing Before Referring Court,” provides,

             (a)    A party may request a de novo hearing before the referring
                    court by filing with the clerk of the referring court a written
                    request no later than the third working day after the date the
                    party receives notice of the substance of the associate judge’s
                    report as provided by Section 201.011.

                                           4
       The Neissers argue that because Cuellar’s Request for a De Novo Hearing

cannot be construed as a motion to transfer venue, she failed to timely file a motion

to transfer and has, therefore, waived the issue. In response, Cuellar asserts that

her Request for De Novo Hearing meets the requirements of a motion to transfer

venue.

       In regard to whether Cuellar’s Request for De Novo Hearing can properly be

construed as a motion to transfer venue, we look to the substance of the request to

determine the relief sought, not merely to its title. Surgitek, Bristol Meyers, Corp.

v. Abel, 997 S.W.2d 598, 601 (Tex. 1999). The effect of a motion depends on the

nature of the instrument, and we look to an instrument’s substance rather than its

form. Finley v. J.C. Pace Ltd., 4 S.W.3d 319, 320 (Tex. App.—Houston [1st Dist.]

1999, no pet.). The substance of a motion is not determined solely from its caption

or introduction, but instead is gleaned from the body of the motion and the prayer

for relief. Id.

       In her Request for De Novo Hearing, filed after an associate judge had

issued temporary orders in the case, Cuellar asked for a hearing on six issues:

              (1) Whether Respondent should have been defaulted as she had
                  been served only two days prior to the date of the hearing
                  and no return of service was even on file.



       TEX. FAM. CODE ANN. § 201.015 (Vernon 2014).


                                          5
             (2) Whether Petitioners have standing to assert any claim in this
                 case as their possession of the child was illegal and
                 involuntary since the end of the CPS case.

             (3) Whether venue is proper in this county as the petition on file
                 states the child lives in Harris County and Respondent lives
                 in Victoria County.

             (4) Whether Petitioners should be named sole managing
                 conservators as they have continuously violated
                 Respondent’s requests to return the child the subject of this
                 suit to her possession.

             (5) Whether Respondent should be named sole managing
                 conservator of the child, or in the alternative, possessory
                 conservator.

             (6) Whether Respondent should have the exclusive right to
                 possession of the child, or in the alternative, periods of
                 possession that comply with those in a Standard Possession
                 Order.

Cuellar asserted that the Court “should reform the order recommended by the

Associate Judge and grant all relief requested in Respondent’s prior pleadings.”

And she prayed that the court “set a de novo hearing on this matter within thirty

days after the filing of this request.”5

      Noticeably absent from Cuellar’s Request for De Novo Hearing is an actual

request to transfer venue of the lawsuit. Rather, she simply questioned whether

venue was proper in Fort Bend County. Although Cuellar asked that the associate

judge’s order be reformed and give “all relief requested in [her] prior pleadings,”


5
      We have no record of this hearing and the parties do not refer to it.

                                            6
she, in her prior pleadings, had never asked for a transfer of venue. Because

Cuellar, in her Request for a De Novo Hearing, did not actually request a transfer

of venue, we conclude that it cannot be construed as a motion to transfer venue.

      In support of her argument that her Request for De Novo Hearing was

actually a motion to transfer venue, Cuellar relies on Renzenberger, Inc. v.

O’Bryant. No. 13–05–00090–CV, 2005 WL 1361620 (Tex. App.—Corpus Christi

June 9, 2005, no pet.) (mem. op.). In Renzenberger, the court addressed whether

the appellants had waived their right to challenge venue by making their specific

argument in a reply brief instead of amending their original motion to transfer

venue. Id. at *4. The court concluded that the appellants, in their reply brief,

specifically requested that the lawsuit be transferred, and it noted that although the

parties’ pleading had been entitled “reply” rather than as an amended motion to

transfer, the substance of the reply was clear. Id. Here, unlike in Renzenberger,

the substance of Cuellar’s Request for De Novo Hearing covered six issues, and

she did not specifically request a transfer of venue.

      Alternatively, Cuellar argues that even if her Request for De Novo Hearing

was not actually a motion to transfer venue, her subsequently filed Respondent’s

Supplemental Motion to Transfer Venue cured any possible defects because not

only did it request a transfer to Victoria County based on the convenience of the




                                          7
parties and witnesses, it also requested a transfer to Harris County based on it

being the proper county for venue.

      In her supplemental motion, filed on March 1, 2013, Cuellar did assert that

venue was improper in Fort Bend County, the child and the Neissers resided in

Harris County, and Harris County was a county of proper venue. She further

stated,

             [f]or the convenience of the parties and witnesses and in the
             interests of justice, the Court is requested to transfer this
             proceeding to a proper court in Victoria County, Texas, for the
             following reasons: the child was born and lived in Victoria
             County until being removed from that county to reside full-time
             in another county without respondent’s permission; the
             respondent and the interveners reside in Victoria County; all
             witnesses and documentary evidence related to the grounds
             alleged for termination except petitioners reside in Victoria
             County; and, petitioners reside in Harris County, the only
             person associated with this case that is affiliated with Fort Bend
             County is the amicus attorney who was appointed by the court.

      In support of her argument that her supplemental motion cured any defects

in her Request for De Novo Hearing, Cuellar relies on In re Pepsico, 87 S.W.3d
787 (Tex. App.—Texarkana 2002, orig. proceeding). In Pepsico, the court held

that “an original timely motion to transfer venue may be amended to cure defects

in the original motion if the amended motion is filed before the trial court rules on

the original motion, and that the properly filed amended motion relates back to and

supersedes the original motion to transfer venue.” Id. at 794 (emphasis added).

However, having previously held that Cuellar’s Request for De Novo Hearing

                                          8
cannot be construed as a motion to transfer venue, the reasoning of Pepsico is not

applicable here. Although Cuellar’s Supplemental Motion to Transfer Venue does

include an actual request to transfer venue, she untimely filed it on March 1, 2013.

See TEX. FAM. CODE ANN. § 155.204(b) (requiring another party to file motion to

transfer venue on or before first Monday after 20th day after date of service of

citation).

       Accordingly, because Cuellar did not timely file a motion to transfer venue,

we hold that she waived her objections to venue.

       We overrule Cuellar’s sole issue.

                                    Conclusion

       We affirm the judgment of the trial court.




                                               Terry Jennings
                                               Justice

Panel consists of Justices Jennings, Higley, and Huddle.




                                           9